/\
     v
Defendant: LAQUrNT CONTRELL SULLIVAN
JN#:           1656116-1

STATE'S COPY
                                                                                           FILED
                                                                                            O'CLOCK         M
Address:   107 ZERRCLIFF, SAN ANTONIO, TX 78220
                                                                                         n. 13 m
Complainant'.
                                                                                       DONNA KAY McKlNNEY
                                                                                           DISTRICT CLERK
CoDefendants:                                                                          BEXAR COUNTY, TEXAS



Offense Code/Charge: 359914 - POSS CS PG 1 LESS THAN 1 GRAM
                                                                                                   DEPUTY

GJ: 599566                     PH Court:   187

Court #: 187

                                       SID#:545777            Cause #:                                -7177
Witness:   State's Attorney


                                           TRUE BILL OF INDICTMENT


IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS, the Grand Jury of Bexar County, State of

Texas, duly organized, empanelled and sworn as such at the May'term, A.D., 2015, of the )"]£
Judicial District Court of said County, in said Court, at said term, do present in and to said Court that in the

County and State aforesaid, and anterior to the presentment of this indictment:



 on or about the 26th Day of September, 2014, LAQUINT CONTRELL SULLIVAN did intentionally and
knowingly possess a controlled substance, namely: COCAINE, which by aggregate weight, including any
adulterants and dilutants, was of an amount less than One {1) gram;



AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                       Foreman of the Grand Jury




                                                                                                      "     >C :
                                                                                                      CD



                                                                                                            r

                                                                                                            >   *l
                                                                                                      CO
r-   ^   -^5   Er—rr-f   —
^5
                             excka^9e_d   ,'r\>        n    lddk
oi-
            t\   hKrou°il,         Scoff s^j A
      s                               ichcj-

          s\u\V Proceed V V(o\




                                                  CD   ^,.,-;:


                                                  c3   -




                                                       ;;
                                                  =-    ■"■'■::
                                      NO. 2015-CR-2233


STATEOFTEXAS                                      §   IN THE DISTRICT COURT               ~
                                                  §                        a V-           •«
vs.                                               §   187th JUDICIAL DISTINCT-
                                                                           f*l   V""*
                                                                                          g
                                                                                          Li J   '-,.



LAQUINT SULLIVAN                                  §   BEXAR COUNTY, EEX^




                            MOTION TO RETURN PROPERTY                            ^*       »
TO THE HONORABLE JUDGE OF SAID COURT:


       Now conies, LAQUINT SULLIVAN. Defendant, and files                this Motion to     Return


Property and in support would show:


       1.     Defendant was arrested on the 26lh of September. 2014 and charged with

Tampering with Evidence and Poss. C/S Less Than ! Gram. The property seized was US

Currency.


       2.     Defendant should have named in a forfeiture suit under CCP 59.04(j). A suit was

not filed, he was not served and mqre than 30 days have passed. * "\ ^
  U? K&K , Ap/>                                     NO. 2015-CR-2233

STATE OF TEXAS                                 §       IN THE DISTRICT COURT
                                               §
vs.                                            §       187lh JUDICIAL DISTRICT
                                               §
LAQUINT SULLIVAN                               §       IJEXAR COUNTY, TEXAS



                                          O R I) E R


       On.                   ■ 2015, came on to be considered LAQUINT SULLIVAN'S

Motion to Return property, and said motion is hereby


                                      (Granted) (Denied)



                                                       PRESIDING




                                                                                 en



                                                                                              ■




                                                                                 CO   >>
                                                                                      l.'l1
 STATE OF TEXAS

 vs


 SULLIVAN, LA Q.
 545777
 09/30/1975

                        INDIGENT ATTORNEY APPOINTMENT NOTIFICATION

 This is your official notification that you have been appointed the following attorney to represent you.
WOOD III, BERTRAM OLIVER                  ^ Mjv^^€u T€ffrty
 310 S SAINT MARYS ST1270                 rf±±     V                 '
 SAN ANTONIO, TX 78205-3113                   '   "+ fyy CLSt \li fM~ JryJJle.
(210)482-9663                             b            \

You should be contacted by the above (Sld^aferne^ndilif tha^he^/of thi'fir'stwoSing day"
after appointment. Otherwise please contact the above listed attorney. The cases this attorney has
been selected to represent you on are:



 Case                Court           Offense
 485467              CC2             MB POSS MARIHUANA 0-2 OZ
 2015CR7177          D187            FS POSS CS PG 1 LESS THAN 1 GRAM
 2015CR2233          D187            F3 TAMPER EVIDENCE-INTENT IMPAIR


                                 Override Appointment Authorized by:

D7 day report     ^|14 day report    □ Mag Screen □ Judge's Request

Processed this date,
                                                                                          oo   >.>




BMf
37232
 in and for the State of Texas
07/14/2015 11:12pm
SENDER: COMPLETE THIS SECTION                            COMPLETE TH>S,SECTION ON DELIVERY


   Complete Items 1,2, and 3. Also complete
   item 4 if Restricted Delivery (s desired.
   Print your name and address on the reverse
   so that we can return the card to you.
   Attach this card to the back of the mailplece,
   or on the front If space permits.
                                                         D. Is deBveiy address different from (tern 1? EMes
1. Article Addressed to:
                                                              If YES. enter delivery address below.   D No




HSS             5-
                                                         3.
                                                              a Certified MalP   D Priority Man Express"
                                                              D Registered       D Return Receipt for Merchandise
                                                              D Insured Mall     D Collect on DeBveiy
                                                         4. Restricted Delivery? (Brtra Fse)          □ Yes
              14fib fi.as
   Aiiicfa Number                 7 01S
                                                DDD5 DDD3 0061
   (ItansferfinrnsGivtCataiJut/     — -

PS Form 3811, Jury 2013                    Domestic Return Receipt